Johnie Dodd et al v. Michael Purvis and Cheryl Purvis















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-026-CV

     JOHNIE DODD, VELMA DODD,
     JUSTIN DODD AND JOHNIE G. DODD,
                                                                              Appellants
     v.

     MICHAEL PURVIS AND CHERYL PURVIS,
                                                                              Appellees
 

From the 19th District Court
McLennan County, Texas
Trial Court # 2001-3200-1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The Dodds appealed from an adverse judgment.  They have now filed a motion to dismiss
their appeal.  They state in their motion that the parties have settled their dispute.
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
such disposition would prevent a party from seeking relief to which it would
otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Appellants’ dismissal motion complies with the requirements of the appellate rules.  Appellees
have not filed a response.  Accordingly, we dismiss the appeal with costs to be taxed against
Appellants.
                                                             PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed April 9, 2003
[CV06]